PER CURIAM.
Appellant was the defendant in a negligence action wherein plaintiffs charged defendant with negligently causing an automobile collision that injured plaintiffs. Defendant appeals from an adverse judgment entered pursuant to a jury verdict.
It is appellant’s contention that there was insufficient evidence to take the case to the jury and that the court should have directed a verdict in favor of the appellant. We find no merit in this contention.
The record on appeal indicates that there was sufficient evidence to create a jury issue and the court was correct in denying the motion for directed verdict. It is our view that the jury verdict should not be disturbed as no error has been clearly made to appear. Therefore, the judgment appealed is affirmed. See Atlantic Coast Line R. Co. v. Gary, Fla.1951, 57 So.2d 10; Mercy Hospital, Inc. v. Larkins, Fla.App.1965, 174 So.2d 408; Sears, Roebuck & Company v. Sheppard, Fla.App.1967, 194 So.2d 62.
Affirmed.